QUINCY RESIDENTIAL REAL ESTATE LIMITED PARTNERSHIP 2113, FRANK J. AND MARIA A. LISCIO, A PARTNER OTHER THAN THE TAX MATTERS PARTNER, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Quincy Residential Real Estate v. CommissionerDocket No. 18409-88United States Tax Court1996 U.S. Tax Ct. LEXIS 52; December 4, 1996, Entered *52 Mary Ann Cohen, Chief Judge.  CohenMADISON RESIDENTIALORDER AND DECISIONUpon due consideration of a clerical error reflected in the entered date on the decision in this matter, it isORDERED that the decision entered in this case is vacated and set aside. It is furtherORDERED that pursuant to Rule 248(b) of the Tax Court Rules of Practice and Procedure, that the following statement shows the adjustments to the partnership items of Quincy Residential Real Estate 2113 for the taxable years 1984 and 1985:1984Partnership ItemsAs ReportedAs DeterminedPartnership Loss$ 798,041.00-0-Qualified RehabilitationExpenditure948,770.00-0-1985Partnership ItemsAs ReportedAs DeterminedPartnership Loss$ 1,916,638.00-0-Mary Ann CohenChief JudgeEntered: DEC 4 1996